Citation Nr: 1146972	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right knee arthritis as secondary to the service-connected right foot disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1984 to August 1989. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran provided testimony at a September 2009 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder. 

This matter was previously before the Board in October 2009 and February 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Right knee arthritis was not manifested during service and is not shown to be causally or etiologically related to service or any disability incurred therein.  


CONCLUSION OF LAW

Right knee arthritis was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  § 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in March 2007.

As for the duty to assist, VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran VA examinations, provided the Veteran an opportunity to testify before the Board, and assisted the Veteran in obtaining evidence.  The Board notes that the Veteran's representative argued that the March 2011 file review performed by a VA physician was inadequate.  See November 2011 Informal Hearing Presentation.  Specifically, the representative asserted that that opinion offered by the physician did not provide a clear answer to the question of whether the Veteran's right knee condition was aggravated by his service-connected right foot disability beyond natural age-related progression.  In this regard, the VA physician answered the question posed by the Board and adhered to the appropriate standard under 38 C.F.R. § 3.310(b), as he determined that there was not any aggravation of the right knee by the service-connected right foot.  Further, the Board notes that the Veteran's representative argued that the file review was also inadequate because it was provided without an examination by a different examiner, versus the examiner who conducted the November 2009 examination.  In this regard, the Board finds, however, that the file review was conducted by a health care professional who was qualified to provide the opinion sought.  The Board is entitled to presume the competency of a VA examiner.  See Hilkert v. West, 12 Vet. App. 145 (1999), aff'd, 332 F.3d 908 (Fed.Cir.2000).  Because the examiners relied upon by the Board are presumed competent, and the Veteran's representative has not pointed to any evidence in the record suggesting otherwise, the argument fails.  The examiner reviewed the Veteran's claims folder and provided a rationale for the opinion expressed.  Further, the February 2011 remand directives indicate that if the November 2009 VA examiner was not available, the claims file should be referred to an appropriate examiner.  

As such, the Board finds that there has been substantial compliance with the remand directives.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that his right knee arthritis is due to his service-connected right foot disability.  He further contends that he has experienced constant right knee pain since 1995.  The evidence does not show, nor does the Veteran allege, that his right knee arthritis was incurred in service.  Thus, entitlement to service connection on a direct basis will not be discussed herein. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

In an April 1990 rating decision, service connection was granted and an initial 10 percent rating assigned for status-post arthroplasty to digits 2, 3 4 and 5 of the right foot, effective from August 31, 1989.  That disability has been rated 30 percent, from January 16, 2007.  

In January 2007, the Veteran filed a claim for service connection for bilateral knee pain as secondary to his service-connected right foot disability.  In the rating action on appeal, the RO denied a claim for both knees; however, the Veteran perfected an appeal as to the right knee only.   

Post-service VA outpatient treatment records include a September 2005 record that demonstrates that the Veteran reported some right knee pain due to his altered gait, which he attributed to his service-connected right foot disability.  The physician diagnosed the Veteran with bilateral knee pain, and indicated that the Veteran should take ibuprofen for the pain.  A September 2006 record shows that the Veteran sought treatment for bilateral knee pain.  A subsequent September 2006 VA x-ray report indicated mild arthritic changes of the Veteran's knees. 

The Veteran was afforded a VA examination in September 2007 after which the examiner diagnosed right knee degenerative joint disease.  Upon review of the claims file, the examiner opined that the Veteran's right knee degenerative joint disease was less likely than not related to his service-connected right foot disability.  In providing the aforementioned opinion, the examiner noted that the Veteran underwent surgery in 1987 for digits two through five hammertoes.  In this regard, the examiner noted that the Veteran reported that his knee pain began in 1995, eight years after the surgery.  The examiner indicated that sudden onset of knee degenerative arthritis is more consistent with an acute injury versus chronic stress from an abnormal gait.  The examiner further noted that the Veteran's service treatment records were negative for an abnormal gait.  

The September 2007 examination did not include an opinion as to whether the Veteran' s knee condition was aggravated by his service-connected right foot condition.  The Board remanded the claim for another examination.  After a November 2009 VA examination, the diagnosis was osteoarthritis and torn meniscus of the right knee.  The examiner opined that "any potential" aggravation of the Veteran's right knee condition by the service-connected right foot disability would be obscured by and impossible to separate from the wear and tear from the Veteran's physically demanding occupation since separation from service.  The examiner concluded that it would not be possible to address any aggravation without resorting to speculation.  Regarding causation, the examiner opined that it was less likely than not that the current right knee condition was caused by the right foot condition since the onset (reportedly in the mid-1990's) was more consistent with an acute event, as it was some four to six years post-service, versus a gradual onset of pain resulting from an asymmetrical posture or abnormal gait.  The examiner further reported that the Veteran's post-service occupation required long periods of standing and walking.    

The Board remanded the claim again to obtain an adequate opinion as to aggravation.  

The Veteran's claims file was reviewed by a VA examiner in March 2011 after which the examiner opined that "it is least likely as not" that the Veteran's right knee degenerative joint disease was caused by his service-connected right foot disability.  Taken in context, the examiner provided a negative opinion, and explained that the Veteran had arthritis in both knees which appeared to be age-related changes.  He indicated that the Veteran's knee disability appeared to be most likely due to his post-service vocation and his age.  He further opined that the Veteran's service-connected right foot disability did not aggravate his right knee disability based on the fact that x-rays demonstrated that the Veteran's bilateral knees were symmetric and revealed degenerative joint disease.  

Upon review of the evidence, the record shows that the Veteran currently has a right knee condition.  See September 2007 and November 2009 VA examination reports.  However, regarding the Veteran's claim that his right knee disability is secondary to his service-connected right foot disability, the negative evidence in this case outweighs the positive.  The Veteran believes that his right knee disability is secondary to his service-connected right foot disability; however, his lay opinion is outweighed by the detailed opinions provided by the VA medical professionals who thoroughly discussed the evidence of record and the etiology of the Veteran's right knee disability, and found that the claimed disability is not caused or aggravated by the Veteran's right foot disability.  See Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331.  

Specifically, regarding whether the knee disability was caused by the service-connected foot disability, the September 2007 VA examiner opined that the right knee condition was less likely than not related to the service-connected right foot disability, explaining that the Veteran underwent surgery in 1987 for digits two through five hammertoes, and his knee pain began in 1995, eight years after the surgery.  The examiner further indicated that sudden onset of knee degenerative arthritis was more consistent with an acute injury versus chronic stress from an abnormal gait.  Similarly, the November 2009 VA examiner provided a negative opinion, explaining, that the reported onset of the knee condition in the mid-1990's was more consistent with an acute event, as it was some four to six years post-service, versus a gradual onset of pain resulting from an asymmetrical posture or abnormal gait.  Likewise, the March 2011 VA examiner provided a negative opinion, explaining, that the Veteran had arthritis in both knees which appeared to be age-related changes.  He further indicated that the Veteran's knee disability appeared to be most likely due to his post-service vocation and his age.  

Regarding whether the right knee disability was aggravated by the service-connected right foot disability, the Board notes that the September 2007 VA examiner did not provide an opinion, and the November 2009 VA examiner did not address whether there was any aggravation of the Veteran's right knee condition by his service-connected right foot disability.  As support for the conclusion that the right knee disability was not aggravated by the service-connected right foot disability, the March 2011 examiner emphasized that x-rays demonstrated that the Veteran's bilateral knees were symmetric and revealed degenerative joint disease in both. 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for right knee arthritis as secondary to the service-connected right foot disability is not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for right knee arthritis as secondary to the service-connected right foot disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


